Case 2:20-cv-00280-JPH-MJD Document 8 Filed 10/09/20 Page 1 of 3 PageID #: 37




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

BRANDON REXROAT,                                      )
                                                      )
                              Petitioner,             )
                                                      )
                         v.                           )        No. 2:20-cv-00280-JPH-MJD
                                                      )
RICHARD BROWN, Superintendent,                        )
                                                      )
                              Respondent.             )

                                    Order Dismissing Action
                              and Directing Entry of Final Judgment

        On June 1, 2020, Indiana Department of Correction (IDOC) inmate Brandon Rexroat

petitioned for a writ of habeas corpus to vacate a prison disciplinary code conviction he received

for an assault in disciplinary case number WVE 19-05-0008 on January 30, 2020. Dkt. 2. On initial

review conducted pursuant to Rule 4 of the Rules Governing Section 2254 Cases in the United

States District Courts, this Court noted that the IDOC sanctions imposed in the disciplinary matter

had been vacated except for a $100 fine. Dkt. 6. Because Mr. Rexroat could not meet the custody

requirement of 28 U.S.C. § 2254(a), the Court dismissed the petition for lack of jurisdiction and

ordered Mr. Rexroat to show cause why final judgment should not enter. Id.

        Mr. Rexroat responded and acknowledged that his disciplinary sanctions had been vacated

except for a fine. Dkt. 7. However, he argues, the very fact of the conviction has placed him in

segregation where he is unable to complete programs that could allow for an earlier release. Id.

at 1. Mr. Rexroat also argues that because of the nature of the disciplinary code violation (assault),

he has become ineligible to have lost earned credit time restored. Id. Finally, he argues, because

of this conviction he is less likely to obtain a sentence modification from the sentencing court. Id.

at 2.

                                                  1
Case 2:20-cv-00280-JPH-MJD Document 8 Filed 10/09/20 Page 2 of 3 PageID #: 38




         The Court is not unsympathetic to these arguments and understands how a simple non-

grievous sanction could result in a decision extending an inmate's incarceration. However, each of

the circumstances Mr. Rexroat describes that could or are likely to extend the length of his custody

is a collateral effect, not a direct effect, of his disciplinary conviction.

         In a case concerning a criminal conviction, a collateral consequence that possibly extends

the length of incarceration is sufficient to confer habeas corpus jurisdiction on a federal court. See

Spencer v. Kemna, 523 U.S. 1, 7-14 (1998); Lane v. Williams, 455 U.S. 624 (1982); Tara Gold

Res. Corp. v. S.E.C., 678 F.3d 557, 559 (7th Cir. 2012). But the same principle does not apply to

prison discipline cases. Powell v. Galipeau, 808 F. App'x 386, 387-88 (7th Cir. 2020) (citing

Spender, 523 U.S. at 7-16; Eichwedel v. Curry, 700 F.3d 275, 279 (7th Cir. 2012) (collecting

cases)).

         The law is well-settled that potential collateral consequences are, as a general rule, simply

too speculative to meet the custody requirement for habeas corpus actions. Eichwedel, 700 F.3d

at 278; see also Brown v. Watters, 599 F.3d 602, 611 (7th Cir. 2010) (discussing 28 U.S.C. § 2254

custody requirement). These authorities unambiguously hold that this Court has no jurisdiction to

consider Mr. Rexroat's petition challenging prison disciplinary case number WVE 19-05-0008.

         Therefore, this action is dismissed. Final judgment consistent with this Order shall now

enter.

SO ORDERED.

Date: 10/9/2020




                                                    2
Case 2:20-cv-00280-JPH-MJD Document 8 Filed 10/09/20 Page 3 of 3 PageID #: 39




Distribution:

Brandon Rexroat
121033
Wabash Valley Correctional Facility - Inmate Mail/Parcels
Electronic Service Participant – Court Only




                                              3
